 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3
     505 Seventeenth Street
 4   Oakland, California 94612
     Telephone: (510) 452-5500
 5   Facsimile: (510) 452-5510
 6   Attorneys for Plaintiff
     CARL EDWARDS
 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
      CARL EDWARDS, Individually,                      )
12                                                     )       No: 2:18-cv-02434-MCE-AC
                      Plaintiff,                       )
13                                                     )    STIPULATION AND ORDER FOR
      vs.
                                                       )    PARTIAL DISMISSAL
14                                                     )
      CITY OF VALLEJO, a public entity,                )
15    VALLEJO CHIEF OF POLICE                          )
      ANDREW BIDOU, in his individual and              )
16    official capacities, VALLEJO POLICE              )
      OFFICERS SPENCER MUNIZ-                          )
17                                                     )
      BOTTOMLEY, MARK THOMPSON,                        )
18    BRETTON WAGONER, SERGEANT                        )
      STEVE DARDEN, and DOES 1 through                 )
19    10, individually, jointly and severally,         )
                                                       )
20                    Defendants.                      )
                                                       )
21                                                     )
                                                       )
22                                                     )
                                                       )
23                                                     )
                                                       )
24                                                     )
25

26
27

28

        No: 2:18-cv-02434-MCE-AC: Stipulation and Order for Partial Dismissal             1
 1          All parties, by and through their respective counsel of record, hereby stipulate and agree to

 2   the partial dismissal of this case as follows:

 3          1. All claims against former Vallejo Chief of Police Andrew Bidou are hereby dismissed

 4              from this matter with prejudice, with all parties to bear their own costs and attorneys’

 5              fees incurred as a result of these claims;

 6          2. Plaintiff’s federal municipal liability (Monell) claim against the City of Vallejo is hereby

 7              dismissed from this matter with prejudice, with all parties to bear their own costs and

 8              attorneys’ fees incurred as a result of this claim.

 9          Plaintiff’s state law claims against Defendant City of Vallejo shall proceed. All remaining

10   claims against other Defendants in this matter shall proceed.

11          This partial dismissal will save the parties’ and Court’s resources by eliminating the need for

12   motion practice and/or pretrial preparation as to the agreed dismissed claims.

13

14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

15

16
     DATED: January 7, 2020                           HADDAD & SHERWIN LLP
17

18
                                                      /s/ Teresa Allen
19
                                                      TERESA ALLEN
20                                                    Attorneys for Plaintiff
21

22

23   DATED: January 7, 2020                           CITY OF VALLEJO

24                                                    /s/ Katelyn M. Knight

25                                                    KATELYN M. KNIGHT
                                                      Deputy City Attorney
26
                                                      Attorney for Defendants
27

28

        No: 2:18-cv-02434-MCE-AC: Stipulation and Order for Partial Dismissal                    2
 1                                                     ORDER

 2          Pursuant to stipulation and good cause appearing, IT IS HEREBY ORDERED that:

 3          1. All claims against former Vallejo Chief of Police Andrew Bidou are DISMISSED from

 4              this matter with prejudice, with all parties to bear their own costs and attorneys’ fees

 5              incurred as a result of these claims; and

 6          2. Plaintiff’s federal municipal liability (Monell) claim against the City of Vallejo is

 7              DISMISSED from this matter with prejudice, with all parties to bear their own costs and

 8              attorneys’ fees incurred as a result of this claim.

 9   Plaintiff’s state law claims against Defendant City of Vallejo shall proceed. All remaining claims

10   against other Defendants in this matter shall proceed.

11          IT IS SO ORDERED.

12   Dated: February 4, 2020

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

        No: 2:18-cv-02434-MCE-AC: Stipulation and Order for Partial Dismissal                     3
